Citation Nr: 0816358	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-29 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and E. G.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In relevant part, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable rating.  
In March 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  

The above rating decision also denied service connection for 
erectile dysfunction.  Although the veteran perfected an 
appeal for that issue, he withdrew the issue at the Board 
hearing.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

At the veteran's Board hearing, he essentially testified that 
his hearing loss had increased in severity since the last VA 
examination.  VA is obliged to provide an examination when 
there is evidence that the service-connected disability has 
increased in severity since the most recent rating 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  A new audiology evaluation is, therefore, required.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
audiology examination to determine the 
current severity of his bilateral hearing 
loss.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in 
detail.  His VA claims file must be made 
available to the examiner for a review of 
the pertinent medical history.

2.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


